Exhibit 10.53
Brokerage Contract for Interstate Natural Gas Sales
IDENTIFIER: JOHND2011 —InterstateSales — Service Company #3.1
     By this contract Gas Natural Service Company, LLC (the “Service Company”)
appoints and elects John D. Oil & Gas Marketing, LLC (“John D.”) to act as
Service Company’s broker for the purchase of interstate natural gas supplies for
Service Company’s Buyers. This contract contains specific conditions amending
the 2006 version of the North American Energy Standards Board (“NAESB”)
Wholesale Natural Gas Sales Contract, which contract has been assigned the
Identifier: JOHND2011 — InterstateSales — Service Company #3.
RECITALS
     Whereas, Service Company desires to acquire supplies of natural gas for
Service Company’s Buyers, and
     Whereas, John D. has agreed to act as Service Company’s exclusive broker
for the purchase of interstate natural gas suppliers;
     Now therefore, in consideration of the mutual covenants contained herein,
and other good and valuable consideration, John D. and Service Company agree as
follows:

  1.   Agreement: Service Company agrees that John D. shall be the sole and
exclusive broker of interstate natural gas to Service Company. Therefore,
Service Company agrees to pay John D. a fee of $00.15/dekatherm for each
dekatherm of interstate natural gas purchased by Service Company.     2.  
Billing and Payment: John D’s fee for each dekatherm of natural gas supplied
pursuant to this Contract shall be due and payable by Service Company at the
time set forth in each invoice for a gas purchase. Service Company agrees to
provide John D. with a copy of any and all invoices submitted to Service Company
by a natural gas supplier.         A finance charge of one and one-half percent
(1.5%) per month shall be due and payable to John D. for payments that are not
received within fifteen (15) days of the due date for payment.     3.  
Quantity: Service Company shall work with John D., and John D. shall work with
Service Company, each diligently and in good faith, to determine the gas supply
needs of Service Company, in order to provide timely and cost-effective
nomination and scheduling services for Service Company’s Buyers.

 



--------------------------------------------------------------------------------



 



  4.   Reimbursement: The Service Company shall be wholly responsible for the
payment of the gas sales price; gas transportation rates; fees; penalties or any
charges whatsoever related to gas that is supplied to Service Company. The
Service Company shall hold John D. harmless and shall reimburse John D. for any
legal fees or expenses incurred pursuant to this contract.     5.   Term of
Contract: This contract shall commence when executed by a duly authorized
representative of John D. and the Service Company and shall remain in force and
effect until September 30, 2023 UNLESS the contract is terminated or
renegotiated earlier upon the mutual written agreement of the Parties OR
unilaterally terminated upon thirty (30) days written notice by John D. to
Service Company.         This contract supersedes a contract (with the contract
Identifier of: JOHND2008 — InterstateSales — LDCs#1 ) between Service Company’s
LDCs and John D. Oil and Gas Marketing LLC, EXCEPT that if this contract is
terminated or determined to be invalid, the provisions of JOHND2008 —
InterstateSales — LDCs #1 shall apply as if JOHND20008 — InterstateSales — LDCs
#1 had never been superseded.     6.   Regulatory Compliance: This contract
shall be subject to the rules and regulations of any duly constituted Federal or
State regulatory body having jurisdiction hereunder. It is the express intention
of John D. and Service Company to comply with all aspects of the rules,
regulations and decisions of the Federal Energy Regulatory Commission (the
“FERC”) regarding Asset Management and Agency agreements that were in effect at
the time of execution of this contract. Deviations from such rules, regulations
and decision of the FERC related to Asset Management and/or Agency Agreements
are due to mistake or inadvertence and not to intent. If an action occurs that
results in a material deviation from the rules, regulations or decision of the
FERC, John D. and Service Company pledge to make a good faith effort to rectify
such deviations, when discovered by any of them.     7.   Governing Law: The
interpretation and performance of this contract shall be in accordance with the
laws of the State of Ohio.     8.   Assignment: All of the covenants, conditions
and obligations of this contract shall extend to and be binding upon the heirs,
personal representatives, successors and assigns respectively of the parties
hereto, provided, however, that this contract shall not be assigned by John D.
or by the Service Company without the written consent of the other parties,
which consent shall not be unreasonably withhold. Notwithstanding the foregoing,
no consent shall be required if John D. assigns this contract to an affiliated
marketing company or if the Service Company assigns this contract to an
affiliated Service Company. For purposes of this contract an affiliate shall
mean an entity or person that, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with,
such first entity or person.

 



--------------------------------------------------------------------------------



 



  9.   Survival: The obligation of the Service Company to pay the fee specified
in Paragraph 1 of this contract shall survive the termination or cancellation of
this contract. The obligation of Service Company to indemnify John D. pursuant
to Paragraph 4 of this contract shall survive the termination or cancellation of
this contract. If any provision of this contract is determined to be invalid,
void, or unenforceable by any court having jurisdiction, then such determination
shall not invalidate, void, or make unenforceable any other provision,
agreement, or covenant in this contract. No waiver of any breach of this
contract shall be held to be a waiver of any other or subsequent breach. All
remedies in this contract shall be taken and construed as cumulative, that is,
in addition to every other remedy provided therein or by law.     10.   Complete
Agreement: This contract amends the 2006 version of the NASEB Wholesale Gas
Sales Contract. Together such documents represent the complete and entire
understanding between John D. and the Service Company, superseding any other
prior agreements, respecting the subject matter of this contract. John D. and
the Service Company hereby declare that there are no promises, representations,
conditions, warranties, other agreements, expressed or implied, oral or written,
made or relied upon by any of them, except those herein contained.

     Therefore, for good and sufficient consideration exchanged, Gas Natural
Service Company, LLC and John D. Oil & Gas Marketing, LLC, agree to the
foregoing terms and conditions.
            In witness whereof, the Parties have executed this contract.
This contract may be executed in counterparts, an original of each signed
contract
to be delivered to each counterparty.

                GAS NATURAL SERVICE COMPANY, LLC   JOHN D. OIL & GAS MARKETING,
LLC   By  /s/ Jonathan A. Harrington   By:  /s/ Rebecca Howell   Name:  Jonathan
A. Harrington     Name:  Rebecca Howell   Title: Controller, Gas Natural, Inc.  
  Title: Controller & Secretary
          John D. Oil & Gas Marketing, LLC   Date: 2/23/11     Date: 2/23/11

 